DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and under consideration.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9-11-15. It is noted, however, that applicant has not filed a certified copy of the 2015-179104 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-25-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 6-25-20 is not in a single paragraph.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Drawings
The drawings were received on 9-4-20 and 9-21-20.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using antibodies against CD9(-), CD55(-), CD106(+), CD140a(+), CD140b(+), CD165(+), CD271(+) and CD326(+) to enrich or sort cells expressing those cell surface markers from a population of RPCs (renal progenitor cells) generated from iPSCs in vitro, does not reasonably provide enablement for sorting cells in a subject by administering an antibody or any other type of agents to said subject via various administration routes so as to sort a cell population from a renal progenitor cell-containing cell population in vivo, and sorting a cell population from a renal progenitor cell-containing cell population in vitro by using various means, including unknown means, with the recited cell surface markers other than the disclosed use of antibodies against those recited cell surface markers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-11 are directed to a method for sorting a cell population from a renal progenitor cell-containing cell population by using at least one cell surface marker selected from the group consisting of CD9(-), CD55(-), CD106(+), CD140a(+), CD140b(+), CD165(+), CD271(+) and CD326(+).  Claims 2-4 specify using at least two cell surface markers, at least three cell surface markers, and at least four cell surface markers, respectively.  Claims 5-6 specify at least two cell surface markers selected from the group consisting of CD9(-), CD140a(+), CD140b(+) and CD271(+) are used, and the sorting is performed by using at least three cell surface markers, respectively.  Claim 7 specifies CD9(-), CD140a(+), CD140b(+) and CD271(+) are used as cell surface markers.  Claim 8 specifies the renal progenitor cells are renal progenitor cells into which pluripotent stem cells are induced to differentiate.  Claim 9 specifies the pluripotent stem cells are induced pluripotent stem (iPS) cells.  Claim 10 specifies the pluripotent stem cells are human iPS cells.  Claim 11 reads on a cell population acquired by the method of claim 1.

Nature of the invention: 
 A method for sorting a cell population from a renal progenitor cell-containing cell population by using at least one cell surface marker selected from the group consisting of CD9(-), CD55(-), CD106(+), CD140a(+), CD140b(+), CD165(+), CD271(+) and CD326(+). 

The state of the prior art: 
The state of the art of sorting cells in a subject by administering an antibody to said subject via various administration routes so as to sort a cell population from a renal progenitor cell-containing cell population in vivo was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass sorting cells in a subject by administering an antibody or any other type of agents to said subject via various administration routes so as to sort a cell population from a renal progenitor cell-containing cell population in vivo, and sorting a cell population from a renal progenitor cell-containing cell population in vitro by using various means, including unknown means, with the recited cell surface markers.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses, in vitro, using antibodies against CD9(-), CD55(-), CD106(+), CD140a(+), CD140b(+), CD165(+), CD271(+) and CD326(+) to enrich or sort cells expressing those cell surface markers from a population of RPCs (renal progenitor cells) generated from iPSCs.  Condensation of OSR1(+)SIX2(+) cells was possible with the use of any of the different cell surface marker combination, and that the percentage of OSR1(+)SIX2(+) cells condensed with different combination of two or three cell surface markers were comparable to the percentage of OSR1(+)SIX2(+) cells condensed with a combination of four cell surface markers (Examples 1-7).
The specification fails to provide adequate guidance and evidence for how to sort cells in a subject by administering an antibody or any other type of agents to said subject via various administration routes so as to sort a cell population from a renal progenitor cell-containing cell population in vivo, and how to sort a cell population from a renal progenitor cell-containing cell population in vitro by using various means, including unknown means, with the recited cell surface markers other than the disclosed use of antibodies against those recited cell surface markers.

The unpredictable nature of the art:
The claims read on sorting cells in a subject by administering an antibody or any other type of agents to said subject via various administration routes so as to sort a cell population from a renal progenitor cell-containing cell population in vivo, and the various administration routes include oral administration, intravenous administration, subcutaneous administration, intramuscular administration, intraperitoneal administration, inhalation, topical administration, intradermal administration, and intrathecal administration etc.
Antibody is a type of protein comprising amino acid sequences.  The claims read on antibody (protein) transfer by delivering antibody or protein to a subject via various administration routes so as to sort a cell population from a renal progenitor cell-containing cell population in vivo.  The art of delivering an antibody or a protein to various target sites in vivo was unpredictable before the effective filing date of the claimed invention.  The administration route includes subcutaneous, intravenous, intramuscular, intraperitoneal, oral, topical, dermal, intramuscular, intradermal, intrathecal, transdermal, inhalation, and intranasal administration etc.  There are various barriers before a protein can reach its target cells, for example, layers of dermal cells, blood vessel wall cell membranes, proteases and lysosomal degradation within cells, extracellular matrix between cells, gastrointestinal digestive acids, and blood-brain barrier for reaching cells in the brain.  Whether the antibody or protein can reach target cells in vivo or not depends on the administration route of said protein.  
Namdev et al., 2016 (Research J. Pharm. and Tech., 9(3), p. 305-312) discusses challenges and approaches for oral protein and peptide drug delivery.  Namdev reports that macromolecular compounds such as peptides, proteins and DNA analogs used as drugs have encountered obstacles including high enzymatic susceptibility, short shelf life or unsuitable efficacy after the administration to the patient, owing to immunogenic reactions or poor bioavailability (e.g. Abstract).  Barriers for oral protein and peptide delivery include enzymatic barrier, intestinal epithelial barrier, capillary endothelial barrier and blood brain barrier (e.g. p. 307, bridging left and right columns).  Challenges associated with oral protein and peptide delivery include (a) it is difficult for protein to enter into cells and other body compartments and thus give poor permeability characteristics throughout various mucosal surfaces and biological membranes, (b) various physical and chemical environments can cause denaturation and degradation of proteins and peptides and resulting in loss of biological activity, (c) most of the proteins and peptides have very short biological half-lives in vivo due to their fast clearance in liver and other body tissues by the action of proteolytic enzymes, protein-modifying chemicals or through other clearance mechanisms, (d) Degradation of proteins and peptide is highest in the stomach and duodenum and it significantly diminished in the ileum and colon, and (e) the body may give an immune response against the therapeutic protein and peptide, and the immune response may neutralize the protein and may also cause a harmful reaction in the receiver (e.g. p. 307, right column, p. 308, left column).  
Rehman et al., 2016 (Current Drug targets, Vol. 17, p. 1172-1188) reports that delivery of therapeutic protein to the targeted site is still a major obstacle to achieve desired therapeutic outcome.  Majority of the therapeutic proteins are usually administered via oral routes which encounter many problems notably enzymatic degradation, poor solubility and nonlinear pharmacokinetics (e.g. Abstract).  There are still several challenges for non-invasive or invasive protein delivery and those challenges include degradation, poor absorption, decreased bioavailability, decreased half-life, hepatic metabolism and physiological barriers (e.g. p. 1173, Figure 1).  Barriers for intra-nasal delivery of therapeutic proteins include mucus gel layer that covers the mucosal membranes and mucociliary clearance which limits the permeability of therapeutic proteins across the nasal mucosa, and enzymatic barrier which includes aminopeptidase, transferase, reductase, esterase, monooxygenase and proteolytic enzymes that exist in a membrane bound form and can degrade the proteins in lumen of the nasal cavity or during transport across the epithelium (e.g. p. 1181, left column, 2nd paragraph).
It is apparent that there are numerous barriers for antibody or protein delivery to target cells in vivo and those barriers include high enzymatic susceptibility, short shelf life, intestinal epithelial barrier, capillary endothelial barrier, blood brain barrier, poor permeability characteristics throughout various mucosal surfaces and biological membranes, poor absorption, hepatic metabolism, and immune response from the host.  It was unpredictable before the effective filing date of the claimed invention whether one skilled in the art would be able to sort a cell population from a renal progenitor cell-containing cell population in vivo by administering various types of antibodies or proteins to a subject via various administration routes. 
Similarly, when considering the agents as a small organic compound, there are also barriers for small organic compound delivery to target cells in vivo and those barriers include intestinal epithelial barrier, capillary endothelial barrier, blood brain barrier, poor permeability characteristics throughout various mucosal surfaces and biological membranes, poor absorption, and hepatic metabolism.  There is no evidence of record that demonstrates administration of any small organic compound to the subject via various administration routes in vivo would be able to sort a cell population from a renal progenitor cell-containing cell population in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the full scope of the claimed invention.
The claims also read on sorting a cell population from a renal progenitor cell-containing cell population in vitro by using various means, including unknown means, with the recited cell surface markers.  The specification only discloses, in vitro, using antibodies against CD9(-), CD55(-), CD106(+), CD140a(+), CD140b(+), CD165(+), CD271(+) and CD326(+) to enrich or sort cells expressing those cell surface markers from a population of RPCs (renal progenitor cells) generated from iPSCs.  The specification fails to provide adequate guidance and evidence for how to sort cells expressing those recited cell surface markers by using various means, including unknown means, with the recited cell surface markers other than the use of antibodies against those recited cell surface markers.  There is no evidence of record that one skilled in the art before the effective filing date of the claimed invention would be able to sort a cell population from a renal progenitor cell-containing cell population by using various means, including unknown means, with the recited cell surface markers in vitro other than the use of antibodies against those recited cell surface markers as disclosed in the specification.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the full scope of the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare the antibodies against the recited cell surface markers, administration of those antibodies to a subject via various administration routes, including oral administration, intravenous administration, subcutaneous administration, intramuscular administration, intraperitoneal administration, inhalation, topical administration, intradermal administration, and intrathecal administration etc., trial and error experimentation to determine whether the administered antibodies reach the target sites in the subject for each administration route, trial and error experimentation to determine whether those antibodies can separate the renal progenitor cells from unwanted cells in vivo, trial and error experimentation to determine whether those cells are renal progenitor cells in vivo, determination of what agent or method could be used to sort a cell population from a renal progenitor cell-containing cell population in vitro, and trail and error experimentation to determine which agent or method can be used to sort a cell population from a renal progenitor cell-containing cell population in vitro.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)92) as being anticipated by Romagnani et al., 2016 (US 20160333318 A1, effective filing date, 12-24-13).
Claim 1 is directed to a method for sorting a cell population from a renal progenitor cell-containing cell population by using at least one cell surface marker selected from the group consisting of CD9(-), CD55(-), CD106(+), CD140a(+), CD140b(+), CD165(+), CD271(+) and CD326(+).
Romagnani teaches a method to isolate the population of renal progenitor cells CD33+CD24+ from urine samples of patients suffering from various glomerular diseases (e.g. Abstract).  The method comprises centrifugation of the urine sample, removing supernatant and re-suspending the pellets in PBS, transferring the cells to a cell culture plate and growing the cells in cell culture medium.  The population of cells is characterized by the expression of surface markers CD133 and CD24 characteristic of renal progenitors (e.g. [0010]).  Expression of surface markers characteristic of renal progenitor CD133+CD24+ such as CD133, CD24 and CD106 as demonstrated by the flow cytometric analysis (e.g. [0028]).  The renal progenitor cells preferably also express CD106 (e.g. [0037]).  The flow cytometric analysis uses fluorescence labeled antibody against the cell surface maker to identity the cells expressing said cell surface marker.  Thus, claim 1 is anticipated by Romagnani.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632